Title: From George Washington to James Bowdoin, 1 August 1780
From: Washington, George
To: Bowdoin, James


					
						Dear Sir
						Head Quarters Peekskill 1st Augt 1780
					
					I had not the honor of receiving your favr of the 12th ulto untill the 28th upon my march from Jersey to this place, at which I am collecting our force to move down towards New York in hopes of taking an advantage of the absence of Sir Henry Clinton with the greater part his force.
					I am much obliged by the information you give me of the quantity of Powder which may be obtained in the State of Massachusetts. You will be good enough to secure every Ounce within your power. Should any accident happen, by which the Continent will not have occasion for it, it will always be a valuable acquisition to the State.
					The Board of War, having been lately furnished by Congress with the means of making a very large purchase of Military Stores, will undoubtedly direct their Agent in Boston to secure what powder may be obtained there, but I think it would be well for the State instantly to engage the 15 Tons in the hands of the Merchants, if they dispose of it again to the Continent.
					I have directed Genl Glover who is at Springfeild to receive the Levies, to make report to the State of any deficiencies—remarking the districts to which they belong.
					Your assurances of Aid to the utmost of the requisitions made upon the State cannot but be highly agreeable to me. I have the honor to be with the highest Respect and Esteem Dear Sir Yr most obt and hble Servt
					
						Go: Washington
					
				